            Case 5:19-cv-00190 Document 1 Filed 02/26/19 Page 1 of 14



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS

                                        x
                                        : Civil Action No. 5:19-cv-190
ADAN DE LOS SANTOS, individually and on :
behalf of others similarly situated,    : CLASS ACTION COMPLAINT
                                        :
                                        : Jury Trial Demanded
                       Plaintiff,       :
                                        :
        v.                              :
                                        :
SUN LOAN COMPANY, INC.,                 :
                                        :
                       Defendant.       x


                                        Nature of Action

       1.    This case arises from activities conducted by Sun Loan Company, Inc. (“Sun Loan”

or “Defendant”), in contacting individuals believed to be its debtors, through the use of automated

calls in violation of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227 et seq.,

and the Federal Communications Commission (“FCC” or “Commission”) rules promulgated

thereunder, 47 C.F.R. § 64.1200.

       2.      Defendant violated the TCPA by making calls to Adan De Los Santos (“Plaintiff”)

and class members using an “automatic telephone dialing system” as described in 47 U.S.C. §

227(b)(1), without prior express consent within the meaning of the TCPA.

       3.      Plaintiff brings this action for injunctive relief and statutory damages to hold

Defendant accountable for its illegal activities in utilizing automatically dialed calls to solicit

payment from individuals it presumably (but wrongfully) believed to be debtors.
              Case 5:19-cv-00190 Document 1 Filed 02/26/19 Page 2 of 14



                                         Jurisdiction and Venue

        4.          This matter in controversy exceeds $5,000,000, as each member of the proposed

class of thousands is entitled to up to $1,500.00 in statutory damages for each call that violates

the TCPA.

        5.          Accordingly, this Court has jurisdiction pursuant to 28 U.S.C. § 1332(d)(2).

        6.          Further, Plaintiff alleges a national class, which will result in at least one class

member belonging to a different state.

        7.          Therefore, both elements of diversity jurisdiction under the Class Action

Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.

        8.          This Court also has federal question jurisdiction pursuant to 28 U.S.C. § 1331.

        9.          This Court has personal jurisdiction over Defendant because the conduct at issue

in this case occurred, among other locations, in Texas.

        10.         Venue is proper because a substantial portion of the events complained of occurred

in this District.

                                                  Parties

        11.         Plaintiff is, and at all times mentioned herein was, an individual citizen of the

State of Texas residing in Edinburg.

        12.         Defendant is a Texas corporation with its principal place of business in San

Antonio, Texas.




                                                     2
              Case 5:19-cv-00190 Document 1 Filed 02/26/19 Page 3 of 14



                                                 The TCPA

        13.      The TCPA regulates, among other things, the use of automated telephone

equipment, or “autodialers.”

        14.      Specifically, the plain language of section 227(b)(1)(A)(iii) prohibits the use of

autodialers to make any call to a wireless number in the absence of an emergency or the prior

express consent of the called party.

        15.      The TCPA defines an “automatic telephone dialing system” as “equipment which

has the capacity—(A) to store or produce telephone numbers to be called, using a random or

sequential number generator; and (B) to dial such numbers.” 1

        16.      This statutory language dictates that “the term ‘automatic telephone dialing system’

means equipment which has the capacity—(1) to store numbers to be called or (2) to produce

numbers to be called, using a random or sequential number generator—and to dial such numbers

automatically (even if the system must be turned on or triggered by a person).” Marks v. Crunch

San Diego, LLC, 904 F.3d 1041, 1053 (9th Cir. 2018) (emphasis supplied). 2

        17.      According to findings by the FCC, the agency Congress vested with authority to

issue regulations implementing the TCPA, such calls are prohibited because, as Congress found,

automated or prerecorded telephone calls are a greater nuisance and invasion of privacy than live

solicitation calls, and such calls can be costly and inconvenient.



1
  47 U.S.C. § 227(b)(1)(A)(iii).
2
  In the past, the FCC has held that this definition is satisfied when a dialing system has the capacity to call
“a given set of numbers” or when “dialing equipment is paired with . . . a database of numbers.” In re Rules
& Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14,014, ¶ 133
(2003); see also In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,
23 F.C.C. Rcd. 559, 566 (F.C.C. 2008) (rejecting argument that a dialing system “meets the definition of
autodialer only when it randomly or sequentially generates telephone numbers, not when it dials numbers
from customer telephone lists” and reasoning that “the teleservices industry had progressed to the point
where dialing lists of numbers was far more cost effective”).

                                                       3
              Case 5:19-cv-00190 Document 1 Filed 02/26/19 Page 4 of 14



        18.       The FCC also recognized that wireless customers are charged for incoming calls

whether they pay in advance or after the minutes are used. 3

        19.       The 2003 FCC order defined a predictive dialer as “an automated dialing system

that uses a complex set of algorithms to automatically dial consumers’ telephone numbers in a

manner that ‘predicts’ the time when a consumer will answer the phone and a telemarketer will be

available to take the call.” 4

        20.       The FCC concluded that “[t]he basic function of such equipment . . . [is] the

capacity to dial numbers without human intervention.” 5

        21.       A 2008 Declaratory Ruling “affirm[ed] that a predictive dialer constitutes an

automatic telephone dialing system and is subject to the TCPA’s restrictions on the use of

autodialers.” 6

        22.       And in yet another order issued in 2012, the FCC again reiterated that the TCPA’s

definition of an ATDS “covers any equipment that has the specified capacity to generate numbers

and dial them without human intervention regardless of whether the numbers called are randomly

or sequentially generated or come from calling lists.” 7

        23.       Further, courts have long held that that a “called party” under the TCPA is the

recipient of the call, not the party the caller was intending to reach. 8




3
  Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, CG Docket No.
02-278, Report and Order, 18 FCC Rcd 14,014 (2003).
4
  Id. at 14,143 n. 31.
5
  Id. at 14,092.
6
  In the Matter of Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991
(“2008 FCC Declaratory Ruling”), 23 F.C.C.R. 559, 23 FCC Rcd. 559, 43 Communications Reg. (P&F)
877, 2008 WL 65485 (F.C.C.) (2008).
7
  In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 FCC Rcd.
15391, 15399 (2012).
8
  See, e.g., Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1251 (11th Cir. 2014); Soppet v. Enhanced
Recovery Co., LLC,, 679 F.3d 637, 638-39 (7th Cir. 2012).

                                                   4
                 Case 5:19-cv-00190 Document 1 Filed 02/26/19 Page 5 of 14



           24.    On January 4, 2008, the FCC released a Declaratory Ruling wherein it confirmed

that autodialed and prerecorded message calls to a wireless number by a creditor (or on behalf of

a creditor) are permitted only if the calls are made with the “prior express consent” of the called

party. 9

           25.    The FCC “emphasize[d] that prior express consent is deemed to be granted only if

the wireless number was provided by the consumer to the creditor, and that such number was

provided during the transaction that resulted in the debt owed.” 10

           26.    A single call using both a prerecorded voice and an autodialer constitutes two

violations of the TCPA, even if both violations arose from the same call. See Lary v. Trinity

Physician Fin. & Ins. Servs., 780 F.3d 1101 (11th Cir. 2015).

           27.    Under the TCPA and pursuant to the FCC’s January 2008 Declaratory Ruling, the

burden is on Defendant to demonstrate that Plaintiff provided it with prior express consent within

the meaning of the statute. 11

                                        Factual Allegations

           28.    Plaintiff is, and at all times was, a “person” as defined by 47 U.S.C. § 153(39).

           29.    In or around November 2018, Plaintiff began receiving numerous autodialed

calls on his cellular telephone—(956) XXX-1470—from Defendant.

           30.    At times, when Plaintiff did not answer Defendant’s calls, Defendant left a

message requesting a return call.

           31.    At least one telephone number appeared on Plaintiff’s caller ID when Defendant

placed its calls: 956-720-4324.



9
  2008 FCC Declaratory Ruling, 23 F.C.C.R. at 564-65 (¶ 10).
10
   Id.
11
   See FCC Declaratory Ruling, 23 F.C.C.R. at 565 (¶ 10).

                                                  5
                Case 5:19-cv-00190 Document 1 Filed 02/26/19 Page 6 of 14



          32.     This telephone number appears to be associated with Defendant.

          33.     For example, when this number is called, a representative answers the call and

acknowledges that he or she is employed with Sun Loan.

          34.     In addition, a search of the aforementioned telephone number is associated with

Sun Loan. 12

          35.     Plaintiff believes Defendant called his cellular telephone number approximately

eighty times, including, but not limited to, the following dates and times: December 8, 2018 at

10:12 a.m.; December 10, 2018 at 3:29 p.m.; December 11, 2018 at 11:02 a.m.; December 12,

2018 at 4:13 p.m.; December 13, 2018 at 8:57 a.m. and 4:48 p.m.; December 14, 2018 at 9:11

a.m.; December 20, 2018 at 1:21 p.m.; December 21, 2018 at 2:43 p.m.; December 22, 2018

at 2:06 p.m.; December 26, 2018 at 4:14 p.m.; December 27, 2018 at 9:21 a.m.; December 28,

2018 at 3:16 p.m.; December 29, 2018 at 10:21 a.m.; and December 31, 2018 at 2:47 p.m.

          36.     Defendant’s calls were not intended for Plaintiff.

          37.     Rather, Defendant placed its calls in an effort to reach someone other than

Plaintiff named “Jesse Ramos.”

          38.     Plaintiff spoke to Defendant on at least three different occasions, and each time

informed Defendant that he was not Jesse Ramos and that Mr. Ramos was not associated with

his cellular telephone number.

          39.     During those calls, Plaintiff instructed Defendant to stop calling his cellular

telephone number.

          40.     No matter, Defendant’s calls to Plaintiff’s cellular telephone number continued.




12
     See https://www.sunloan.com/locations/sun-loan-company-edinburg-texas-375/.

                                                   6
             Case 5:19-cv-00190 Document 1 Filed 02/26/19 Page 7 of 14



       41.     In receiving unwanted and unsolicited calls on his cellular telephone, Plaintiff

suffered concrete harm in the form of lost time spent fielding the unwanted calls and attempting

to get Defendant to stop the calls, loss of use of his cellular telephone as the calls came in, and

the invasion of privacy and intrusion upon his seclusion.

       42.     Upon information and good faith belief, and in light of the frequency, number,

nature, and character of the calls at issue, telephone contact made by Defendant to Plaintiff on

his cellular telephone occurred via an “automatic telephone dialing system,” as defined by 47

U.S.C. § 227(a)(1).

       43.     To be sure, when Plaintiff answered the calls from Defendant, there was a long

pause and then a clicking noise before one of Defendant’s representatives came on the line.

       44.     Upon information and good faith belief, and in light of the frequency, number,

nature, and character of the calls at issue, Defendant placed its calls to Plaintiff’s cellular

telephone number by using (i) an automated dialing system that uses a complex set of

algorithms to automatically dial consumers’ telephone numbers in a manner that “predicts” the

time when a consumer will answer the phone and a person will be available to take the call, or

(ii) equipment that dials numbers and, when certain computer software is attached, also assists

persons in predicting when a sales agent will be available to take calls, or (iii) hardware, that

when paired with certain software, has the capacity to store or produce numbers and dial those

numbers at random, in sequential order, or from a database of numbers, or (iv) hardware,

software, or equipment that the FCC characterizes as a predictive dialer through the following,

and any related, reports and orders, and declaratory rulings: In the Matter of Rules and

Regulations Implementing the Telephone Consumer Protection Act of 1991, 17 FCC Rcd

17459, 17474 (September 18, 2002); In the Matter of Rules and Regulations Implementing the



                                                7
             Case 5:19-cv-00190 Document 1 Filed 02/26/19 Page 8 of 14



Telephone Consumer Protection Act of 1991, 18 FCC Rcd 14014, 14092-93 (July 3, 2003); In

the Matter of Rules and Regulations Implementing the Telephone Consumer Protection Act of

1991, 23 FCC Rcd 559, 566 (Jan. 4, 2008).

       45.    The telephone number on which Sun Loan used to contact Plaintiff was assigned

to a cellular telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

       46.    Plaintiff did not provide his “prior express consent” allowing Sun Loan to place

telephone calls to Plaintiff’s cellular phone utilizing an “automatic dialing system” within the

meaning of 47 U.S.C. § 227(b)(1)(A).

       47.    Indeed, Plaintiff was never a customer or debtor of Sun Loan.

       48.    In fact, Sun Loan’s representatives asked for someone other than Plaintiff.

       49.    Plaintiff is not, nor was at the time of the calls in question, one of Defendant’s

customers.

       50.    Plaintiff does not have, nor did have at the time of the calls in question, a

business relationship with Defendant.

       51.    Plaintiff requested that the calls stop multiple times and explained to

Defendant’s representatives that Defendant was calling the wrong number.

       52.    Defendant continued to call Plaintiff’s cellular phone anyway.

       53.    In fact, Defendant’s calls to Plaintiff’s cellular phone became so intrusive,

Plaintiff lodged a complaint against Defendant with the Federal Trade Commission

complaining of Defendant’s abusive calling practices.

       54.    The telephone calls made to Plaintiff’s cellular phone by Defendant were not

“for emergency purposes” as described in 47 U.S.C. § 227(b)(1)(A).




                                               8
               Case 5:19-cv-00190 Document 1 Filed 02/26/19 Page 9 of 14



        55.      The telephone calls to Plaintiff’s cellular phone made by Defendant, which

utilized an “automatic telephone dialing system” for non-emergency purposes and in the

absence of Plaintiff’s prior express consent, violated 47 U.S.C. § 227(b)(1)(A).

                                       Class Action Allegations

        56.      Plaintiff brings this action on behalf of himself and on behalf of other persons

similarly situated.

        57.      Plaintiff proposes the following class definition, subject to amendment as

appropriate:

              All persons and entities throughout the United States (1) to whom Sun Loan
              Company, Inc. placed, or caused to be placed, a call directed to a number
              assigned to a cellular telephone service, but not assigned to the intended
              recipient of Sun Loan Company, Inc.’s calls, (3) by using an automatic
              telephone dialing system or an artificial or prerecorded voice, (4) from four
              years prior to the date of this complaint through and including the date of class
              certification.

        58.      Plaintiff represents, and is a member of, the class.

        59.      Excluded from the class are Defendant and any entities in which Defendant has a

controlling interest, Defendant’s agents and employees, any Judge to whom this action is assigned

and any member of such Judge’s staff and immediate family.

        60.      Upon information and belief, the members of the class are so numerous that joinder

of all of them is impracticable.

        61.      Plaintiff does not know the exact number of members in the class, but on

information and belief, the number of class members at minimum is in the thousands.

        62.      The members of the class are ascertainable because the class is defined by reference

to objective criteria.




                                                   9
                Case 5:19-cv-00190 Document 1 Filed 02/26/19 Page 10 of 14



        63.       In addition, the members of the class are identifiable in that, upon information and

belief, their cellular telephone numbers, names and addresses can be identified in business records

maintained by Defendant and by third parties.

        64.       Plaintiff’s claims, and the claims of the members of the class, originate from the

same conduct, practice and procedure on the part of Defendant.

        65.       Plaintiff’s claims are based on the same theories as are the claims of the members

of the class.

        66.       Plaintiff suffered the same injuries as the members of the class.

        67.       Plaintiff and all members of the class have been harmed by the acts of Defendant,

including, but not limited to, the invasion of their privacy, annoyance, waste of time, depletion of

their cellular phone battery, and the intrusion on their cellular telephone that occupied it from

receiving legitimate communications.

        68.       This class action complaint seeks injunctive relief and money damages.

        69.       The joinder of all class members is impracticable due to the size and relatively

modest value of each individual claim.

        70.       The disposition of claims in a class action will provide substantial benefit to the

parties and the judicial economy of the court in avoiding a multiplicity of identical suits.

        71.       There are well defined, nearly identical, questions of law and fact affecting all class

members.

        72.       The questions of law and fact involving the class claims predominate over questions

which may affect individual class members.

        73.       Those common questions of law and fact include, but are not limited to, the

following:



                                                    10
             Case 5:19-cv-00190 Document 1 Filed 02/26/19 Page 11 of 14



       a.      Whether non-emergency calls made to Plaintiff and class members’ cellular

               telephones used an automatic telephone dialing system and/or an artificial or

               prerecorded voice;

       b.      Whether such calls were made by Defendant;

       c.      Whether Defendant can meet its burden of showing it obtained prior express

               consent (i.e., consent that is clearly and unmistakably stated) to make such calls to

               wrong or reassigned telephone numbers;

       d.      Whether Defendant’s conduct was knowing and/or willful;

       e.      Whether Defendant is liable for damages, and the amount of such damages; and

       f.      Whether Defendant should be enjoined from engaging in such conduct in the future.

       56.     As a person who received numerous and repeated telephone calls using an

automatic telephone dialing system, without his prior express consent within the meaning of the

TCPA, Plaintiff asserts claims that are typical of each class member.

       57.     Plaintiff will fairly and adequately represent and protect the interests of the class,

and has no interests which are irrevocably antagonistic to any member of the class.

       58.     Plaintiff has retained counsel experienced in handling class action claims involving

violations of federal and state consumer protection statutes, including claims under the TCPA.

       59.     A class action is the superior method for the fair and efficient adjudication of this

controversy.

       60.     Class wide relief is essential to compel Defendant to comply with the TCPA.

       61.     The interest of class members in individually controlling the prosecution of separate

claims against Defendant is small because the statutory damages in an individual action for the

violation of the TCPA are small.



                                                11
                Case 5:19-cv-00190 Document 1 Filed 02/26/19 Page 12 of 14



        62.       Management of these claims is likely to present significantly fewer difficulties than

are presented in many class actions because the calls at issue are all automated and the class

members did not provide prior express consent, as required under the statute, to authorize such

calls to their cellular telephones.

        63.       Defendant has acted on grounds applicable to the class, thereby making final

injunctive relief and corresponding declaratory relief with respect to the class as a whole

appropriate.

        64.       Moreover, on information and belief, the TCPA violations complained of herein

are substantially likely to continue in the future if an injunction is not entered.

                                      Count I: Violations of TCPA

        65.       Plaintiff repeats and re-alleges each and every factual allegation contained in

paragraphs 1-64.

        66.       Section 227(b)(1)(A)(iii) of the TCPA sets forth restrictions on the use of

automated telephone equipment, and provides in pertinent part:

        It shall be unlawful for any person within the United States, or any person outside
        the United States if the recipient is within the United States—

        (A)       to make any call (other than a call made for emergency purposes or made
                  with the prior express consent of the called party) using any automatic
                  telephone dialing system or an artificial or prerecorded voice—

                                                 *****

        (iii)     to any telephone number assigned to a paging service, cellular telephone
                  service, specialized mobile radio service, or other radio common carrier
                  service, or any service for which the called party is charged for the call,
                  unless such call is made solely to collect a debt owed to or guaranteed by
                  the United States[.]




                                                   12
             Case 5:19-cv-00190 Document 1 Filed 02/26/19 Page 13 of 14



       67.      The foregoing acts and omissions of Defendant constitute numerous and multiple

violations of the TCPA, including but not limited to each of the above-cited provisions of 47 U.S.C.

§ 227 et seq.

       68.      As a result of Defendant’s violations of 47 U.S.C. § 227 et seq., Plaintiff and Class

members are entitled to an award statutory damages for each and every violation of the statute.

       69.      Plaintiff and class members are also entitled to and do seek injunctive relief

prohibiting Defendant’s violation of the TCPA in the future.

                                            Trial By Jury
       70.      Plaintiff is entitled to, and demands, a trial by jury.

                                          Prayer for Relief

       WHEREFORE, Plaintiff respectfully requests that the Court grant Plaintiff and all class

members the following relief against Defendant:

       A.       Injunctive relief prohibiting such violations of the TCPA by Defendant in the

future; including enjoining Defendant from continuing to place calls to Plaintiff’s cellular

telephone number, and from continuing to place calls to the cellular telephone numbers of

members of the class without prior express consent;

       B.       As a result of Defendant’s violations of 47 U.S.C. § 227(b)(1), Plaintiff seeks for

himself and each class member statutory damages for each and every violation of the TCPA;

       C.       An award of attorneys’ fees and costs to counsel for Plaintiff and the Class pursuant

to Rule 23 of the Federal Rules of Civil Procedure;

       D.       An order certifying this action to be a proper class action pursuant to Federal Rule

of Civil Procedure 23, establishing an appropriate class and any subclass(es) the Court deems

appropriate, finding that Plaintiff is a proper representative of the class and any subclass(es), and



                                                   13
            Case 5:19-cv-00190 Document 1 Filed 02/26/19 Page 14 of 14



appointing the lawyers and law firms representing Plaintiff as counsel for the Class and any

subclass(es);

       E.       Such other relief as the Court deems just and proper.



 Dated: February 26, 2019                            Respectfully submitted,


                                                       /s/ Aaron D. Radbil_________
                                                      Aaron D. Radbil
                                                      Greenwald Davidson Radbil PLLC
                                                      401 Congress Avenue, Suite 1540
                                                      Austin, Texas 78701
                                                      Phone: (512) 803-1578
                                                      Fax: (561) 961-5684
                                                      aradbil@gdrlawfirm.com

                                                      KOZONIS & KLINGER, LTD.
                                                      Gary M. Klinger (pro hac vice forthcoming)
                                                      4849 N. Milwaukee Ave., Ste. 300
                                                      Chicago, Illinois 60630
                                                      Phone: 312.283.3814
                                                      Fax: 773.496.8617
                                                      gklinger@kozonislaw.com

                                                      Attorneys for Plaintiff and
                                                      the Proposed Class




                                                14
